Citation Nr: 0205481	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  96-05 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

The propriety of the initial noncompensable rating assigned 
following a grant of service connection for bilateral open 
angle glaucoma.  

(The issues of entitlement to service connection for a low 
back disability  and of the propriety of the initial 
evaluation assigned following a grant of service connection 
for status post fusion of the C6-7 vertebrae will be the 
subject of a later decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to August 
1970, from August 1975 to August 1977, and from July 1987 to 
June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection for 
bilateral open angle glaucoma, with a noncompensable initial 
rating.  He responded with a  November 1994 Notice of 
Disagreement regarding these rating determinations, and was 
afforded a September 1995 Statement of the Case.  He then 
filed an October 1995 VA Form 9, perfecting his appeal of 
these issues.  

The Board is undertaking additional development on the claims 
of service connection for a low back disability, and of 
entitlement to an increased initial evaluation assigned 
following a grant of service connection for status post 
fusion of the C6-7 vertebrae, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)). When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002)) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDING OF FACT

The veteran's bilateral open angle glaucoma results in vision 
no worse than 20/20 bilaterally, full visual fields, and the 
need for daily medication.  



CONCLUSION OF LAW

A compensable initial rating for the veteran's service-
connected bilateral open angle glaucoma is not warranted for 
any period since the effective date of the grant of service 
connection for that disability.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.84a, Diagnostic Code 6003, 6012 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran filed an October 1992 claim for service 
connection for disabilities of the neck, low back, spinal 
cord, and eyes.  He was afforded a VA visual examination in 
February 1993.  A history of bilateral open angle glaucoma, 
treated with medicated eye drops once per day, was noted.  
His vision was 20/10 bilaterally.  A visual field study, 
performed in March 1991, was described as within normal 
limits. 

Within a December 1993 rating decision, the veteran was 
awarded service connection for bilateral glaucoma, initially 
rated as noncompensable.  In November 1994, he filed a Notice 
of Disagreement with this decision.  A Statement of the Case 
was afforded him in September 1995, and he filed a VA Form 9 
in October 1995.  

The veteran has received extensive VA medical care since his 
1992 service separation.  In September 1995, he was seen for 
treatment of his open angle glaucoma.  Humphrey vision field 
testing was within normal limits although he had some non-
typical findings, and his medicated eye drops were continued.  
His visual acuity was reported as 20/20 bilaterally.

Re-examination of the veteran's eyes was performed in March 
2001.  He reported no longer using medication for his 
bilateral open angle glaucoma.  His only reported symptom was 
a loss of visual acuity, both near and far.  On examination, 
his eyes appeared within normal limits, and his vision was 
20/20 bilaterally, with correction.  Visual fields were full.  

The RO reconsidered the veteran's claims in May 2001, and 
continued his ratings for bilateral open angle glaucoma and 
status post fusion of the C6-7 vertebrae.  

II.  Legal Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107) (West Supp. 
2001)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000); 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  Pertinent regulations that 
implement the Act (but, with the possible exception of the 
provision governing claims to reopen on the basis of new and 
material evidence, do not create any additional rights) were 
recently promulgated.  Except as otherwise provided, these 
regulations also are effective November 9, 2000.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).  

When a law or regulations change during the pendency of a 
veteran's appeal, the version most favorable to the veteran 
applies, absent contrary intent.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the Board finds that the requirements of the law 
have essentially been satisfied.  By virtue of the September 
1995 Statement of the Case and subsequent Supplemental 
Statements of the Case, the veteran and his representative 
have been advised of the laws and regulations governing the 
claim, and, hence, have been given notice of the information 
and evidence necessary to substantiate the claim.  Moreover, 
pertinent medical evidence, to include the reports of recent 
VA medical examinations, has been obtained and associated 
with the claims file.  Furthermore, the veteran has presented 
his written contentions, and he has not identified any 
outstanding, existing evidence that is necessary for 
adjudication of the issues on appeal.  Hence, the issues on 
appeal are ready to be considered on the merits.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2001).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims noted an important distinction between an appeal 
involving the veteran's disagreement with the initial rating 
assigned at the time a disability is service connected, and 
disagreement with the assigned rating for a disability 
already service connected.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  

The veteran's bilateral open angle glaucoma is currently 
rated under Diagnostic Code 6012, for congestive or 
inflammatory glaucoma.  Under this Code, a total (100 
percent) rating is assigned for frequent attacks of 
considerable duration, or during continuance of actual total 
disability.  Otherwise, this disorder may be rated by analogy 
under Diagnostic Code 6003, the criteria for iritis.  
38 C.F.R. § 4.84a, Diagnostic Code 6012 (2001).  Under 
Diagnostic Code 6003, a disability of the eyes, in chronic 
form, is to be rated from 10 to 100 percent under the 
criteria for impairment of visual acuity or field loss, pain, 
rest-requirements or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology, with 10 percent being the minimum rating during 
active pathology.  However, whenever the requirements for a 
compensable evaluation are not met, a noncompensable rating 
shall be assigned.  38 C.F.R. § 4.31 (2001).  

In the present case, the veteran has been assigned a 
noncompensable initial rating for his bilateral open angle 
glaucoma since service connection was first awarded.  For the 
reasons to be discussed below, no change in this initial 
rating is warranted.  

According to the February 1993 VA examination report, the 
veteran has 20/10 visual acuity bilaterally, with a normal 
visual field.  His open angle glaucoma was controlled with 
daily medication.  Again in September 1995, outpatient 
treatment notes reveal vision field testing within normal 
limits, and the veteran's glaucoma was responding to 
medication.  20/20 vision bilaterally was found on 
examination in March 2001, and his visual fields were full.  
His only reported symptoms were a loss of visual acuity, but 
no pain, rest-requirements, or episodic incapacity was noted.  
He also reported no longer needing his medication.  Overall, 
the clear preponderance of the evidence suggests that a 
noncompensable initial rating is warranted for the veteran's 
bilateral open angle glaucoma.  

A review of the evidence does not suggest the veteran is 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the Court in Fenderson.  At no 
time since the veteran filed his claim for service connection 
has the service connected disability been more disabling than 
as currently rated.  The veteran's service connected 
bilateral open angle glaucoma has presented a degree of 
impairment equal to a noncompensable rating since the 
effective date of the claim.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's bilateral open angle glaucoma has 
itself required no recent periods of hospitalization, and is 
not shown by the evidence to present marked interference with 
employment in and of itself.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
glaucoma is unusual, or causes marked interference with work 
other than as contemplated within the schedular provisions 
discussed herein.  

In conclusion, a preponderance of the evidence is against a 
compensable initial rating for the veteran's bilateral open 
angle glaucoma.  


ORDER

A compensable initial rating for the veteran's bilateral open 
angle glaucoma is denied.  




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

